Citation Nr: 1036014	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  04-37 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for Hepatitis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).

In that rating decision, the RO denied a claim of entitlement to 
an increased (compensable) disability rating for Hepatitis.  
During the appeal, in an April 2005 rating decision the RO 
increased the assigned rating from zero to 40 percent.  The 
increased rating claim, however, remained in controversy because 
the rating remained less than the maximum available benefit 
awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal was remanded for further development in January 2008.  
The appeal is now returned to the Board for further 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the evidence reflects that the RO appears to have 
failed to send notice of a scheduled VA examination to the 
correct address, and that this matter should again be remanded to 
rectify this matter.  The Board notes that the most recent 
correspondence sent by the Veteran in his September 2006 
substantive appeal (VA I-9) provided contact information with an 
address at [redacted], PA.  This was the address that 
the RO sent correspondence to regarding a November 2007 
videoconference hearing which the Veteran attended.  It was at 
this hearing that it was determined that a new VA examination was 
necessary, and the Board remanded this matter in January 2008 to 
schedule such examination.  

Thereafter the AMC sent the Veteran a letter on November 13, 2008 
telling him that an examination would be scheduled in the near 
future of which he would later receive notice.  This letter also 
advised him of potential consequences if he failed to report for 
the examination, stating that the claim would be rated on the 
evidence of the record and could possibly result in a denial.  
This letter was sent to his address at [redacted], PA.  
Three days later, on November 15, 2008, the RO sent a letter 
telling him of the dates, times and locations of the VA 
examinations taking place on November 25, 2008 and December 4, 
2008.  This letter is noted to have been sent to a different 
address, located on [redacted], PA.  It is 
not clear where this address was obtained.  A December 4, 2008 
failure to appear notice reflects that he did not attend this 
examination and also reflects that a copy of the certified mail's 
certification was never signed or returned.  Internal e-mails 
from December 2008 made note of a possible problem with the 
Veteran's address. 

Other VA e-mail from the same month revealed that the examination 
was canceled and that the Veteran's landlord told the RO 
personnel that he was in jail, but that it was not clear which 
jail he was in.  An attempt to contact an individual with 
apparent connections with a county jail was sent by the RO in 
January 2008, which asked whether this person knew if the Veteran 
was located in the county jail or if this person had any other 
ideas about the Veteran's whereabouts.  No reply to this letter 
was obtained, and no further evidence has been obtained to 
confirm whether the Veteran remains incarcerated or his 
whereabouts in general.  

Thereafter the RO denied the Veteran's claim in the March 2010 in 
the supplemental statement of the case (SSOC) on the basis of his 
failure to appear for the November and December 2008 VA 
examinations, pursuant to 38 C.F.R. § 3.655.  The Board notes 
that this SSOC was sent to the address at [redacted], 
PA, along with other VA correspondence sent by the Board in June 
2010.  There is no evidence showing that these most recent 
correspondences were returned undeliverable.  

Thus it appears that the RO should again attempt to reschedule 
this examination and send the notice to the [redacted] address, 
which is the most recent address of record that the Veteran 
provided in writing.  The Board further notes that the Veteran 
must be provided the correct notice as pertains to the 
consequences of his failure to appear for the examination, as the 
notice sent November 13, 2008 incorrectly advised him that his 
increased rating claim would be rated on the evidence of the 
record.  

The provisions of 38 C.F.R. § 3.655 which addresses the 
consequences of a veteran's failure to attend scheduled medical 
examinations, provide that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  38 C.F.R. § 3.655(a).  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b).  Because this is a claim for an increase, 
the Veteran's failure to appear in the examination would result 
in the denial of the claim, which the SSOC of March 2010 
proceeded to do, despite the incorrect notice provided to him 
about the consequences of his failure to appear for the 
examination.  

Thus the notice to be sent to the Veteran regarding the VA 
examination to be scheduled should include the provisions of 38 
C.F.R. § 3.655 pertaining to the consequences of a failure to 
report, when the examination is scheduled in conjunction with a 
claim for increase.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the severity of the 
veteran's Hepatitis.  Notice of this 
examination should be sent to his last known 
address at [redacted], PA.  The RO 
must notify the Veteran that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause include the denial of an increased 
rating claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be indicated 
whether any notice that was sent was returned 
as undeliverable.

2.  Thereafter, after scheduling the 
examination and providing the above described 
notice, conduct a VA examination by an 
appropriate specialist to determine the 
severity of the veteran's Hepatitis.  Unless 
it is not possible to do so, the RO should 
schedule the veteran for that examination at 
the VA Medical Center in Wilkes-Barre, 
Pennsylvania.  The examiner is to provide a 
detailed review of the veteran's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused by the service-connected Hepatitis.  
The examiner should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination report.  
The RO should make the claims file available 
to the examiner, who should review the entire 
claims folder in conjunction with the 
examination.  The examiner should indicate 
this fact in the examination report.  The 
examiner should provide a complete rationale 
for any opinion offered in the examination 
report as to the nature and extent of 
severity of the veteran's disability.  After 
reviewing the available medical records and 
examining the appellant, the examiner should 
render comments specifically addressing the 
following questions regarding the disability 
examined.  The examiner should provide an 
opinion as to the existence of any of the 
following conditions due to the Hepatitis: 
fatigue, malaise, anorexia, weight loss (or 
other indication of malnutrition), 
hepatomegaly, nausea, vomiting, arthralgia, 
and/or right upper quadrant pain.  If weight 
loss is found, the examiner should comment on 
whether the weight loss is minor or 
substantial.

The examiner should comment on whether there 
are incapacitating episodes with symptoms 
such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain; and if so, the total duration 
of the episodes during the past 12-months.

If possible, the examiner should comment on 
whether the veteran's Hepatitis more closely 
approximates one of the following three sets 
of criteria:  

   i. Daily fatigue, malaise and anorexia 
with minor weight loss and hepatomegaly; or 
incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, 
during the past twelve-month period or ;
   ii. Daily fatigue, malaise and anorexia 
with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly; 
or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at 
least six weeks, during the past twelve-month 
period, but not occurring constantly or; 
   
   iii. Near constant debilitating symptoms 
such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain.

The examiner should comment on the impact of 
the service-connected Hepatitis on the 
veteran's ability to work; distinguishing 
effects of the Hepatitis from effects of 
other conditions, but noting any residuals of 
debilitating effects of the Hepatitis on 
other disabilities.

3.  After the examination, the RO must 
readjudicate the claim under review.  If any 
benefit sought is not granted, please issue 
the veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for the 
veteran/representative to respond.  
Thereafter, return the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


